                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE KONINKLIJKE PHILIPS PATENT                   Case No. 18-cv-01885-HSG
                                         LITIGATION
                                   8                                                        ORDER DENYING ADMINISTRATIVE
                                                                                            MOTIONS TO FILE UNDER SEAL
                                   9
                                         This Document Relates To:                          Re: Dkt. Nos. 666, 672, 679
                                  10
                                                        ALL ACTIONS
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are administrative motions to file documents under seal in

                                  14   connection with the parties’ briefing on Defendants’ motion for leave to serve subpoena after the

                                  15   discovery deadline. See Dkt. Nos. 666, 672, 679. Having carefully considered the parties’

                                  16   motions and supporting declarations, the Court DENIES the administrative motions to seal.

                                  17     I.   LEGAL STANDARD

                                  18          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  19   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  20   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  21   common law right ‘to inspect and copy public records and documents, including judicial records

                                  22   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  23   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  24   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  25   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  26   general history of access and the public policies favoring disclosure, such as the public interest in

                                  27   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  28   omitted).
                                   1          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                   2   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   3   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotation omitted). This

                                   4   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                   5   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                   6   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                   7   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                   8   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                   9    II.   DISCUSSION

                                  10          The parties filed three administrative motions to file under seal excerpts of their briefs on

                                  11   Defendants’ motion for leave to serve subpoena and portions of declarations and exhibits in

                                  12   support of their briefs. See Dkt. Nos. 666, 672, 679. Philips seeks to conceal the general nature of
Northern District of California
 United States District Court




                                  13   its settlement agreement with Acer, proffering that the redacted material is “sensitive, proprietary,

                                  14   and/or confidential” because it discusses the parties’ “confidential settlement discussions, details

                                  15   regarding the status of those discussions, and the terms of the settlement agreement between the

                                  16   parties.” Dkt. Nos. 671, 672, 682.

                                  17          The Court finds that this cursory justification does not adequately plead a “particularized

                                  18   showing” of “specific prejudice or harm.” See Phillips, 307 F.3d at 1210–11 (citation and

                                  19   quotations omitted); see also Fed. R. Civ. P. 26(c). While the Court understands why Philips may

                                  20   wish to seal such information, Philips has not provided any authority establishing that the general

                                  21   nature of a settlement agreement has been deemed so sensitive, proprietary, or confidential that

                                  22   disclosure of such information would lead to a specific prejudice or harm. The Court also finds

                                  23   that the sealing requests are substantially overbroad, as Philips does not thoroughly articulate how

                                  24   disclosure of the material in each proposed redaction would lead to a specific harm or prejudice.

                                  25   For example, Philips seeks to redact its summary of court holdings, but court holdings themselves

                                  26   are public. Philips does not articulate why and how disclosure of this publicly available

                                  27   information would lead to specific prejudice or harm.

                                  28
                                                                                         2
                                   1   III.   CONCLUSION

                                   2          Because the parties fail to make the required particularized showing that specific prejudice

                                   3   or harm will result from public disclosure of these documents, the Court DENIES the

                                   4   administrative motions to file under seal. Pursuant to Civil Local Rule 79-5(f), the parties may

                                   5   file unredacted versions of all briefs and their attachments within seven (7) days of an order

                                   6   denying the administrative motion to file under seal. The parties may also file renewed motions to

                                   7   seal within seven (7) days according to the requirements discussed above.

                                   8          If the parties wish to file renewed motions to seal, the parties are directed to meet and

                                   9   confer before the submissions, coordinate redactions, and submit joint motions for any given filing

                                  10   the parties wish to keep partially redacted, which include all corresponding Civil Local Rule 79-5

                                  11   declarations as attachments. The sealing requests should be narrowly tailored and thoroughly

                                  12   articulate the specific basis for each proposed redaction, including citations to caselaw establishing
Northern District of California
 United States District Court




                                  13   that such information is sealable.

                                  14          The Court expects the parties will use their best objective judgment to file motions that are

                                  15   narrowly tailored and that satisfy the above standards. 1

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: 7/18/2019

                                  19                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25
                                       1
                                  26     For any future administrative motions to seal, the Court notes that Defendants are not relieved of
                                       their obligations to comply with Civil Local Rule 79-5 just because the information is designated
                                  27   confidential by the other party. It is clear to the Court that Defendants made no effort to narrowly
                                       tailor their sealing request, as Defendants simply filed all the materials, including their entire
                                  28   motion and reply brief, under seal. It is obvious that not all the information contained within their
                                       motion is sealable.
                                                                                           3
